Citation Nr: 0831560	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-10 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left ankle 
disorder.
 
3.  Entitlement to service connection for tendonitis of the 
right wrist.

4.  Entitlement to a higher initial disability rating in 
excess of 10 percent for tinnitus, to include separate 
schedular 10 percent disability ratings for tinnitus in each 
ear.
 
5.  Entitlement to an initial disability rating in excess of 
zero percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision the RO 
denied service connection for sinusitis, a left ankle 
disorder, and tendonitis of the right wrist; and granted 
service connection for tinnitus and bilateral hearing loss.  
The veteran perfected appeals as to the denials of service 
connection, and as to the initial disability ratings assigned 
for the two aural disabilities. 

The issues of entitlement to service connection for 
tendonitis of the right wrist, and to an initial disability 
rating in excess of zero percent for bilateral hearing loss, 
are  addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of sinusitis.

2.  The current medical evidence does not show the presence 
of a left ankle disorder. 

3.  The veteran experiences recurrent tinnitus in each ear, 
for which the maximum schedular rating of 10 percent is 
assignable.


CONCLUSIONS OF LAW

1. Sinusitis was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  A left ankle disorder was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

3.  There is no legal basis for the assignment of a higher 
initial disability rating for tinnitus, including for a 
separate schedular 10 percent disability ratings for tinnitus 
in each ear.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002 & 2006); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA's long-standing duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim were amended in 2000 by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended.  38 U.S.C.A. 
§ 5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, a generic 
notice is given that addresses the notice required regarding 
the original claim.  

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, No. 07-
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The initial decision may change 
the nature of the claim on appeal-assuming it is appealed-
requiring different types of information necessary to 
substantiate the claim as changed by the initial decision.  
The rules for providing the generic notice required prior to 
the initial decision do not apply after the initial decision, 
as other rules apply throughout the rest of the claim 
adjudication process.  After the initial decision, other 
forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the statement of the 
case, and any supplemental statements of the case.  Id.  

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In this case, the tinnitus claim meets that 
criteria: The facts are not in dispute.  Resolution of the 
veteran's appeal as to the tinnitus claim is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As explained 
below, the Board finds that the veteran is already receiving 
the maximum schedular disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating the tinnitus claim, any 
deficiencies of VCAA notice or assistance associated with 
that claim are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Regarding the other two issues decided below, VA notified the 
veteran of required notice in a letter dated in April 2004, 
which was issued before the initial (rating) decision.  Prior 
to the initial rating decision, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims.  The RO did not notify the veteran prior to the 
rating decision as to how disability ratings and effective 
dates are assigned; however, as the claims for service 
connection are denied below, the absence of notice on these 
down-stream elements is not prejudicial to the veteran.  The 
RO did notify the veteran of the need to submit all pertinent 
evidence in his possession.  After the RO provided all 
required notice, the RO readjudicated the appealed claim in a 
May 2005 supplemental statement of the case.  

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence.  In 
conclusion, there is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.  The Board finds that the 
matters decided below may be addressed at this time, without 
further remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  

II. Service Connection

The veteran maintains that he has sinusitis and a left ankle 
disorder that are both due to service.  As explained below, 
service connection is not warranted for either the claimed 
sinusitis disorder or the claimed left ankle disorder, 
because with respect to either, the current medical evidence 
does not show the presence of a chronic disorder.

VA pays compensation for disability related to the veteran's 
military service, in other words, for service-connected 
disability.  38 C.F.R. § 3.4(a).  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

On a threshold level, to establish service connection the 
record must show: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Service medical records include evidence of treatment for 
injury involving the left ankle, and for a condition assessed 
as sinusitis.  Notably, service treatment records show that 
in June 1982 the veteran was seen for complaints of trauma to 
the left foot, with pain located on the lateral part of the 
left ankle.  The assessment at that time was possible 
contusion.  

The reports of annual examinations in January of each year 
from 1983 to 1988 show that the veteran reported no 
complaints of any problems with the left ankle or with 
sinusitis.  On examination, none of these reports contain any 
abnormal evaluation referable to the claimed left ankle 
disorder or sinusitis. 

In March 1989 the veteran was treated for complaints 
associated with an inversion injury two hours before.  X-ray 
examination revealed no fracture.  The assessment was left 
ankle pain.  When seen later in April 1989, the condition was 
assessed as a left ankle sprain. 

In February 1991 the veteran was treated for complaints 
assessed as "sinusitis (clinically)."  In April 1991 the 
veteran was seen for complaints of nasal congestion and cough 
for the previous one and one-half weeks.  The assessment at 
that time was right maxillary sinusitis.  In March 1993 he 
was seen for complaints of severe sinus congestion.  The 
impression at that time was that he had acute sinusitis. 

The report of medical history associated with the veteran's 
November 1994 retirement examination shows that he reported 
he had no foot trouble, asthma, shortness of breath, chronic 
cough, or any other problem referable to the claimed left 
ankle disorder or sinusitis.  The report of the November 1994 
examination shows that evaluation was normal for sinuses and 
feet.  

Following service, the medical evidence on file consists of 
private treatment records dated from 2001 to April 2005; and 
the report of an unrelated VA audiology examination in July 
2004.  None of the medical records after service contain any 
indications of a sinusitis disorder or left ankle disorder.  
There are no medical records containing relevant complaints 
or findings or evidence of treatment; and importantly, there 
are no diagnoses of a sinusitis disorder or left ankle 
disorder.  

In sum, the veteran's service medical records show some 
treatment for left ankle complaints and sinus related 
complaints during service.  The medical evidence in service, 
however, does not show that these constituted chronic 
conditions in service.  

In this regard the veteran was seen very few times for 
complaints regarding his left ankle, and last had treatment 
for left ankle pain assessed as a sprain in April 1989.  
There was nothing shown thereafter, in treatment records or 
in the examination report at retirement in November 1994.   
Regarding sinusitis, he was seen only on two occasions in 
1991, and three in 1993, at which time the impression was 
that the sinusitis was acute.  There are no later records of 
treatment for sinusitis, and the November 1994 retirement 
examination report shows no indication of a condition 
referable to a chronic sinusitis condition.  Therefore, with 
respect to either claimed disorder the evidence does not 
establish a chronic condition in service.    

Most importantly, there are no medical records after service 
showing either current sinusitis or a current left ankle 
disorder.  The veteran is competent to describe symptoms that 
are capable of lay observation; but though the veteran is 
competent to describe associated symptoms, he is not 
competent to give a medical opinion on either diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Charles v. Principi, 16 Vet. App. 370 
(2002) (providing that ringing in the ears is capable of lay 
observation).  

Thus, there is no evidence of a current sinusitis disorder or 
a left ankle disorder for which service connection may be 
granted.  Therefore, the preponderance of the evidence is 
against the claims for service connection for sinusitis and 
for a left ankle disorder.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Initial Disability Rating for Tinnitus

The veteran maintains that he is entitled to a higher initial 
disability rating than 10 percent for his service-connected 
tinnitus.  As explained below, a disability rating in excess 
of 10 percent is not warranted, because it is assignable for 
tinnitus under the law and regulations pertaining to that 
disability.  

Generally, disability evaluations are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002).  Evaluations of a service-connected disability require 
review of the entire medical history regarding the 
disability.  38 C.F.R. §§ 4.1, 4.2 .  If there is a question 
that arises as to which evaluation to apply, the higher 
evaluation is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

This appeal arises from an RO decision granting service 
connection for tinnitus, with an assignment of a 
noncompensable (zero percent) initial disability rating.  
Under Fenderson v. West, 12 Vet. App. 119 (1999), in cases in 
which an initial disability rating is assigned at the time 
service connection is granted, VA may assign different 
percentage ratings for different periods of time as indicated 
by the evidence.  Consideration here will be given to "staged 
ratings" for the entire period from January 9, 2002.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after 
service connection is established).

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

Notwithstanding the foregoing discussion of the process for 
evaluating disabilities under the Rating Schedule, in this 
case, as discussed below, the determinative element in 
adjudicating the claim revolves around the law, and not the 
medical evidence as to the condition of the veteran's 
tinnitus.  In a July 2004 rating decision, the RO granted 
service connection for tinnitus and assigned that disability 
a 10 percent disability rating.  The veteran appealed from 
that decision, claiming that the rating was too low.  Review 
of correspondence transmitted with his substantive appeal 
reflects that he claims entitlement to an increased rating in 
part because he has recurrent tinnitus in both ears.

Under 38 C.F.R. §4.87, Diagnostic Code 6260, recurrent 
tinnitus is assigned a 10 percent rating.  Under Note (2) 
following that code, only a single evaluation may be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  In short, Diagnostic Code 
6260 only allows for a maximum single 10 percent evaluation 
for recurrent tinnitus; there is no provision for assignment 
of a separate 10 percent evaluation for each ear for tinnitus 
in each.    

In recent years, courts have addressed the question of 
whether a separate 10 percent disability rating can be 
assigned for tinnitus in both ears, and concluded that a 
separate rating for each ear cannot be granted.  The U.S. 
Court of Appeals for Veterans Claims (CAVC) in Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  

VA appealed this decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single schedular disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

In sum, the veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
of one or both ears.  38 C.F.R. §4.87, Diagnostic Code 6260.  
As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 



ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a left ankle disorder 
is denied. 

The claim of entitlement to a higher initial rating for 
tinnitus, to include separate schedular 10 percent disability 
ratings for tinnitus in each ear, is denied. 


REMAND

The veteran claims entitlement to service connection for 
tendonitis of the right wrist, and to an initial disability 
rating in excess of zero percent for bilateral hearing loss.  
A remand of this case to the AMC/RO is necessary for the 
following reasons.  

First, with respect to the claim for service connection for 
tendonitis of the right wrist, review of the claims file 
shows that in service there was medical evidence of right 
wrist symptoms in August, September, and October 1990, which 
in October 1990 were assessed as tendonitis.  Following 
service, review of private medical records show that in 
January 2003 the veteran was seen for complaints of night 
time elbow pain.  The report concluded with an assessment of 
possible carpal tunnel syndrome versus tendonitis.  Carpal 
tunnel syndrome is a complex of symptoms resulting from 
compression of the median nerve in the carpal tunnel, with 
resulting pain and burning or tingling paresthesias in the 
fingers and hand, sometimes extending to the elbow.  See 
Dorland's Illustrated Medical Dictionary 1812 (30th ed. 
2003).  

Thus, there is medical evidence of recent symptomatology that 
may correspond to symptomatology in service.  An opinion as 
to whether a chronic right wrist condition, claimed as 
tendonitis, is present, and if so, whether it is related to 
service, would be beneficial in the adjudication of the claim 
on appeal.  The AMC should arrange for a contemporaneous and 
thorough VA examination and medical opinion, to be conducted 
to assist in clarifying the nature and etiology of any 
claimed right wrist disability claimed as tendonitis.  

Second, with respect to the claim for a higher initial 
disability rating for bilateral hearing loss, there is 
medical evidence in the claims file tending to show that the 
disability has worsened since the last VA examination (in 
July 2004) on the matter.  Further, review of the claims file 
indicates that the veteran's bilateral hearing loss may have 
worsened since that VA examination.  

The Board has compared results from the July 2004 VA 
audiology examination report with a results from a private 
audiology examination in April 2005.  The private audiology 
evaluation report included audiometric findings of pure tone 
hearing threshold levels in graphic instead of numeric form.  
The Board is precluded from applying graphic results to the 
criteria of 38 C.F.R. § 3.385 (2007) to determine the 
severity of the veteran's bilateral hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may not interpret graphical 
representations of audiometric data). 

Nevertheless, visual analysis of the graphic audiometric 
findings in the April 2005 report, when compared with the 
earlier VA examination findings, clearly indicates that the 
veteran's bilateral hearing loss worsened in terms of pure 
tone hearing threshold levels at multiple hertz levels in 
both ears.

Since there is evidence that the condition has worsened since 
the last VA examination, the veteran is entitled to a new VA 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any VA or private 
treatment records not on file pertaining 
to any of the disabilities subject to this 
REMAND.

2.  Schedule the veteran for appropriate 
VA examinations for compensation and 
pension purposes, to determine the nature 
and etiology of the veteran's claimed 
tendonitis of the right wrist; and the 
nature and severity of his bilateral 
hearing loss.  

Make the claims file available to the 
respective examiners, who should review 
the claims folders in conjunction with the 
examinations.  The examiners should note 
such review in the examination reports.  
All studies deemed appropriate in the 
medical opinion of each examiner should be 
performed, and all findings should be set 
forth in detail.  The examiners should 
each include in their examination report 
the rationale for any opinion expressed.  
If an examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.
 
A. VA audiologic examination

The VA audiologic examination must be 
conducted by an audiologist.  Examination 
of hearing impairment should be conducted 
without the use of hearing aids.  The 
examination must include a controlled 
speech discrimination test (Maryland CNC) 
and a pure tone audiometry test.  See 38 
C.F.R. § 4.85(a).  For each ear, pure tone 
audiometric thresholds, in decibels, 
should be recorded for each of the 
frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

B.  VA Tendonitis examination

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any diagnosed current right 
wrist disability, including but not 
limited to tendonitis, is the result of 
disease or injury in service? 

3.  Then, following any additional 
development deemed appropriate by the 
AMC/RO, readjudicate the claims under 
review.  If a benefit sought is not 
granted, issue the veteran and his 
representative a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


